Exhibit 10.34
FIRST AMENDED AND RESTATED
SYSCO CORPORATION
2005 MANAGEMENT INCENTIVE PLAN
          This FIRST AMENDED AND RESTATED SYSCO CORPORATION 2005 MANAGEMENT
INCENTIVE PLAN (the “Plan”) effective as of May 14, 2008, was recommended by the
Compensation Committee (the “Committee”) of the Board of Directors (the “Board
of Directors”) of Sysco Corporation (the “Company”) on May 14, 2008, and adopted
by the Board of Directors of the Company on May 14, 2008.
          WHEREAS, the Company, with the approval of the shareholders, adopted
that certain Sysco Corporation 2005 Management Incentive Plan, effective as of
November 11, 2005, as amended by that certain First Amendment of the 2005
Management Incentive Plan, dated July 13, 2007, (the “Current Plan”); and
          WHEREAS, pursuant to Section 11 of the Current Plan, the Board of
Directors has the authority, at any time, to amend the Current Plan; and
          WHEREAS, the Board of Directors has determined that it is desirable
and in the best interest of the Company that certain amendments be made to the
Current Plan in order to remove the provision that requires an additional common
stock bonus equal to 28% of the cash bonus earned by a participant pursuant to
the terms of the Current Plan, and all corresponding references to the
additional stock bonus contained within the Current Plan; and
          NOW, THEREFORE, effective as of the first day of the Company’s 2008
fiscal year, the Current Plan is hereby amended and restated in its entirety, as
follows:
1. Statement of Principle
     The purpose of the Plan is to reward (i) certain key management personnel
for outstanding performance in the management of the divisions or Operating
Companies (as hereinafter defined) of the Company and (ii) certain corporate
personnel for managing the operations of the Company as a whole and/or managing
the operations of certain Operating Companies (as hereinafter defined). For
purposes of the Plan, the term “Operating Company” means (a) any corporation
which is a member of a “controlled group of corporations” which includes the
Company, as defined in Internal Revenue Code of 1986, as amended (the “Code”)
Section 414(b), (b) any trade or business under “common control” with the
Company, as defined in Code Section 414(c), (c) any organization which is a
member of an “affiliated service group” which includes the Company, as defined
in Code Section 414(m), (d) any other entity required to be aggregated with the
Company pursuant to Code Section 414(o), and (e) any other organization or
employment location designated as a “Operating Company” by resolution of the
Board of Directors. All references to periods in the Plan are to fiscal periods
unless otherwise specifically noted.

 



--------------------------------------------------------------------------------



 



2. Plan Compensation Committee
     The Compensation Committee (the “Committee”) of the Board of Directors is
charged with structuring, proposing the implementation of, and implementing the
terms and conditions of, the Plan. The Committee shall have the authority to
adopt, alter and repeal such rules, guidelines and practices governing the Plan
as it shall, from time to time, deem advisable; to interpret the terms and
provisions of the Plan and any award issued under the Plan (and any agreements
relating thereto) including without limitation the manner of determining
financial and accounting concepts discussed in the Plan; to otherwise supervise
the administration of the Plan; and, except as to the application of the Plan to
executive officers, to delegate such authority provided to it hereunder as it
may deem necessary or appropriate to the Chairman of the Board, Chief Executive
Officer, President and any Executive Vice President, and any of them
individually. All decisions made by the Committee pursuant to the provisions of
the Plan shall be made in the Committee’s sole discretion and shall be final and
binding on all persons, including the Company and Participants (hereinafter
defined).
3. Participants
     The participants in the Plan for a fiscal year shall be designated by the
Committee from the persons who are employed by any Operating Company or the
Company, in the following capacities (Operating Company Participants, Corporate
Participants, Designated Participants and Senior Executive Participants are
referred to collectively as “Participants” or individually as a “Participant”):
          Operating Company Participants — Persons who serve as an officer of an
Operating Company.
          Corporate Participants — Persons who serve as an officer of the
Company who are also employees of the Company or an Operating Company.
          Designated Participants — Persons other than Corporate Participants or
Operating Company Participants who are employed by an Operating Company or by
the corporate office of the Company who are designated by the Committee from
time to time.
          Senior Executive Participants — Persons who are “covered employees” of
the Company within the meaning of Code Section 162(m) and Treasury
Regulation 1.162-27(c)(2) (or any successor statute or regulation section, or
any administrative interpretation thereof) (the “Executive Compensation
Provisions”) during a fiscal year of the Company and who have been designated by
the Committee as Corporate, Operating Company or Designated Participants in the
Plan for such fiscal year. If a Participant is both a Senior Executive
Participant and a Corporate, Operating Company or Designated Participant during
a fiscal year as a result of the application of the Executive Compensation
Provisions, he or she shall be considered a Senior Executive Participant, and
not a Corporate, Operating Company or Designated Participant, during such fiscal
year, and shall be subject to any and all restrictions applicable to Senior
Executive Participants hereunder during such fiscal year.

 



--------------------------------------------------------------------------------



 



     To the extent possible, the Committee shall designate Participants in the
Plan prior to the commencement of the fiscal year for which such designated
Participants will be entitled to a bonus under the Plan, or as soon as
practicable during the fiscal year in which a person first becomes eligible to
be a Participant. Subject to Section 7 below with respect to a Change of
Control, once designated as a Participant, the Committee can remove an employee
as a Participant with or without cause at any time and the Participant shall not
be entitled to any bonus under the Plan for the year in which he or she is
removed regardless of when during such year he or she is removed.
4. Method of Operation
     The bonus which a Participant can earn is based (i) on the performance of
the Company as a whole and (ii) (A) (as to Operating Company Participants and
possibly Designated Participants and certain Senior Executive Participants)
either the performance of the Operating Company which employs such Participant
or the performance of the Operating Company designated by the Committee as the
Operating Company by reference to which the bonus is to be determined and (B)
(as to Corporate and possibly Designated Participants and certain Senior
Executive Participants) the performance of a select group of Operating Companies
((i) and (ii), collectively or singly, “Performance”), subject to the discretion
of the Committee to formulate a different bonus structure as to any Participant,
other than Senior Executive Participants. Subject to the provisions of Paragraph
(ii) of Section 4(D), the bonus is calculated with respect to an entire fiscal
year and, if earned, shall be paid in accordance with Section 6 hereof.
          (A) Operating Company Participants and Certain Senior Executive
Participants.
          With respect to each Operating Company Participant and each Senior
Executive Participant who would be an Operating Company Participant but for the
application of the Executive Compensation Provisions, a portion of the bonus may
depend upon the return on capital and/or increase in pretax earnings of the
Operating Company employing such Participant; a portion of the bonus may depend
upon the return on stockholder’s equity and increase in earnings per share of
the Company as a whole; and a portion of the bonus may depend upon any one or
more of the following performance factors: (i) sales of the Company and/or one
or more Operating Companies, (ii) pretax earnings of the Company, (iii) net
earnings of the Company and/or one or more Operating Companies, (iv) control of
operating and/or nonoperating expenses of the Company and/or one or more
Operating Companies, (v) margins of the Company and/or one or more Operating
Companies, (vi) market price of the Company’s securities, (vii) market share,
(viii) “economic value added,” as determined pursuant to an objective formula
approved by the Committee (“EVA”), and (ix) with respect to Participants other
than Senior Executive Participants, other factors directly tied to the
performance of the Company and/or one or more Operating Companies. The relative
weights of the factors considered and the percentages of the total bonus
comprised by the portion of the bonus determined with respect to the Operating
Company employing the Participant or the Operating Company designated by the
Committee as the Operating Company by reference to which the Bonus is to be
determined and the portion of the bonus determined with respect to the Company
shall be determined by the Committee in its sole

 



--------------------------------------------------------------------------------



 



discretion. Notwithstanding the foregoing, the Committee may alter the bonus
formula with respect to any such Participant by changing the performance targets
as determined in the sole discretion of the Committee; provided, however, the
Committee cannot change the performance targets after the first ninety (90) days
of the fiscal year with respect to Senior Executive Participants.
          In addition to the bonus calculated in accordance with the first
paragraph of Section 4(A) above, an Operating Company Participant may also be
entitled to an additional bonus (“Additional Bonus”) if awarded by the Committee
in its sole discretion. The Additional Bonus may be established by the Committee
at one or more times during such fiscal year or within ninety (90) days
following the end of such fiscal year based on such criteria as the Committee
may develop in its sole discretion.
          (B) Corporate Participants and Certain Senior Executive Participants.
          With respect to a Corporate Participant or Senior Executive
Participant who would be a Corporate Participant but for the application of the
Executive Compensation Provisions and subject to the further adjustments and
additions provided for in the Plan, a portion of the bonus may depend upon the
return on stockholder’s equity and increase in earnings per share of the
Company; a portion of the bonus may depend upon the return on capital of one or
more of the Operating Companies and/or the increase in pretax earnings of one or
more of the Operating Companies; and a portion of the bonus may depend upon any
one or more of the following performance factors: (i) sales of the Company
and/or one or more Operating Companies, (ii) pretax earnings of the Company,
(iii) net earnings of the Company and/or one or more Operating Companies,
(iv) control of operating and/or nonoperating expenses of the Company and/or one
or more Operating Companies, (v) margins of the Company and/or one or more
Operating Companies, (vi) market price of the Company’s securities, (vii) market
share, (viii) EVA, and (ix) with respect to Participants other than Senior
Executive Participants, other factors directly tied to the performance of the
Company and/or one or more Operating Companies. The relative weights of the
factors considered and the percentage of the total bonus comprised by the
portion of the bonus determined with respect to the Operating Companies of the
Company and the portion determined with respect to the Company shall be
determined by the Committee in its sole discretion. Notwithstanding the
foregoing, the Committee may alter the bonus formula with respect to any such
Participant by changing the performance targets as determined in the sole
discretion of the Committee; provided, however, the Committee cannot change the
performance targets after the first ninety (90) days of the fiscal year with
respect to Senior Executive Participants.
          (C) Designated Participants.
          The Committee may formulate a bonus structure for each Designated
Participant which is based on performance factors determined by the Committee in
its sole discretion. The bonus structure for any Designated Participant may be
similar to or may vary materially from the bonus structure for Corporate
Participants or Operating Company Participants.

 



--------------------------------------------------------------------------------



 



          (D) General Rules Regarding Bonus Calculation.
          (i) Subject to the provisions of Paragraph (ii) of this Section 4(D),
in determining whether or not the results of operations of an Operating Company
or Operating Companies or the Company for a given fiscal year result in a bonus,
generally accepted accounting principles shall be applied on a basis consistent
with prior periods, and such determination shall be based on the calculations
made by the Company and binding on each Participant. Except as provided in
Section 9 as to Senior Executive Participants, there is no limit to the bonus
that can be obtained. Prior to payment of the bonus to a Senior Executive
Participant, other than a bonus pursuant to Section 7, the Committee must
certify that the performance goals and other material terms of the Plan have
been achieved with respect to such Senior Executive Participant.
          (ii) This paragraph (ii) of Section 4(D) shall apply whenever a fiscal
year containing 53 weeks (a “Long Fiscal Year”) is either the fiscal year as to
which a bonus may be paid, or is the prior fiscal year as to which Performance
is calculated and compared to Performance in the current fiscal year. In making
any determination as to whether Performance criteria have been satisfied or as
to the amount of any bonus with respect to a fiscal year, every numerical
measure of Performance for a Long Fiscal Year shall be deemed to be a number
equal to the numerical measure of such Performance as calculated in accordance
with generally accepted accounting principles (the “GAAP Measure”) minus (1/14
multiplied by the GAAP Measure calculated with respect to the last quarter of
such fiscal year); provided that, where any Performance measure for a Long
Fiscal Year represents, or is derived from, the product or quotient of two such
GAAP Measures, or is a ratio of two such GAAP Measures (each of which a
“Relative Measure”), and where both components of the Relative Measure are GAAP
Measures with respect to the Long Fiscal Year, the Relative Measure shall not be
so adjusted.
     Notwithstanding the foregoing, the Committee may exercise discretion in
determining the extent of adjustment, if any, to the calculation of any measure
of Performance for a Long Fiscal Year appropriate to more accurately compare
Performance during a Long Fiscal Year to that during a 52-week fiscal year;
provided that, the Committee may not exercise such discretion after the first
ninety (90) days of the fiscal year with respect to Senior Executive
Participants.
5. No Employment Arrangements Implied
     Nothing herein shall imply any right of employment for a Participant, and
except as set forth in Section 7 with respect to a Change of Control or as
otherwise determined by the Committee, in its discretion, if a Participant is
terminated, voluntarily or involuntarily, with or without cause, prior to the
end of a given fiscal year, such Participant shall not be entitled to any bonus
for such fiscal year regardless of whether or not such bonus had been or would
have been earned in whole or in part, but any unpaid bonus earned with respect
to a prior fiscal year shall not be affected.
6. Payment
     Within ninety (90) days following the end of each fiscal year, the Company
shall determine the amount of any bonus earned by each Participant pursuant to
the provisions of Section 4 above. Such bonus shall be payable in cash. The
amount of any bonus that a Participant is

 



--------------------------------------------------------------------------------



 



entitled to receive for a fiscal year shall be determined as of the last day of
such fiscal year. The Company shall pay any bonus earned under the Plan no later
than 90 days after the end of the fiscal year to which it relates.
7. Change of Control
     “Change of Control” means the occurrence of one or more of the following
events:
          (A) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”) of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or more of
either (i) the then-outstanding shares of Common Stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then-outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that, for purposes of this Section 10(A), the following
acquisitions shall not constitute a Change of Control: (1) any acquisition
directly from the Company, (2) any acquisition by the Company, (3) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any affiliated company or (4) any acquisition by
any corporation pursuant to a transaction that complies with Sections 10(C)(i),
10(C)(ii) and 10(C)(iii);
          (B) The occurrence of the following: Individuals who, as of
September 9, 2005, constitute the Board (the “Incumbent Board”) cease for any
reason to constitute at least a majority of the Board; provided, however, that
any individual becoming a director subsequent to September 9, 2005 whose
election, or nomination for election by the Company’s stockholders, was approved
by a vote of at least a majority of the directors then comprising the Incumbent
Board shall be considered as though such individual were a member of the
Incumbent Board, but excluding, for this purpose, any such individual whose
initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors or other
actual or threatened solicitation of proxies or consents by or on behalf of a
Person other than the Board;
          (C) Consummation of a reorganization, merger, statutory share exchange
or consolidation or similar corporate transaction involving the Company or any
of its subsidiaries, a sale or other disposition of all or substantially all of
the assets of the Company, or the acquisition of assets or stock of another
entity by the Company or any of its subsidiaries (each, a “Business
Combination”), in each case unless, following such Business Combination, (i) all
or substantially all of the individuals and entities that were the beneficial
owners of the Outstanding Company Common Stock and the Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 60% of the then-outstanding shares of
Common Stock and the combined voting power of the then-outstanding voting
securities entitled to vote generally in the election of directors, as the case
may be, of the corporation resulting from such Business Combination (including,
without limitation, a corporation that, as a result of such transaction, owns
the Company or all or substantially all of the Company’s assets either directly
or through one or more subsidiaries) in substantially the same proportions as
their ownership immediately prior to such Business Combination of the

 



--------------------------------------------------------------------------------



 



Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (excluding any corporation resulting from
such Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then-outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then-outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (iii) at least a majority of the members
of the board of directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or
          (D) Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company.
          Notwithstanding anything to the contrary contained herein, and in lieu
of any other payments due hereunder other than pursuant to this Section 7,
within ninety (90) days following the date on which a Change of Control shall
have occurred, each person who was a Participant at the time of the Change of
Control shall be paid a cash bonus hereunder, equal to the following (subject to
reduction in the case of certain severance payments, as set forth below): the
product of (i) a fraction equal to the number of days in the fiscal year in
which the Change of Control occurs up to and including the date of the Change of
Control divided by 365, and (ii) the bonus that would have been paid under this
Plan, calculated using a Performance measure equal to the product of (a) the
Company’s Performance through and including the end of the most recently
completed fiscal quarter occurring prior to and in the same fiscal year as the
Change of Control (the “Measurement Date”), calculated in accordance with
generally accepted accounting principles (the “Change of Control GAAP Measure”),
and (b) a fraction, the numerator of which is 365 and the denominator of which
is the number of days in such fiscal year up to and including the Measurement
Date; provided that, where any Performance measure represents, or is derived
from, the product or quotient of two such Change of Control GAAP Measures, or is
a ratio of two such Change of Control GAAP Measures (each of which a “Relative
Change of Control Measure”), and where both components of the Relative Change of
Control Measure are Change of Control GAAP Measures with respect to such year,
the Relative Change of Control Measure shall not be multiplied by the fraction
described in (b) above, but shall be calculated as of the Measurement Date and
used without adjustment.
          In addition to any bonus paid or payable pursuant to the foregoing
paragraph, any Participant who remains in the employ of the Company on the last
day of the fiscal year in which a Change of Control occurs shall be entitled to
receive, in cash, to be paid within ninety (90) days after the end of the fiscal
year, an amount equal to the difference between (a) the bonus that would have
been paid to him or her for such fiscal year under the Plan as in effect on the
date of the Change of Control, using the Company’s actual Performance, and
(b) the amount paid pursuant to the foregoing paragraph, but only to the extent
that the bonus that would have been paid hereunder is greater than the amount
paid pursuant to the foregoing paragraph.

 



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, with respect to the Company’s current
Chairman, Chief Executive Officer, and President, Richard J. Schnieders, and any
Participant who is a party to the Company’s form of severance agreement on file
with the Securities and Exchange Commission, or any future severance agreement
with the Company, any bonus paid pursuant to this Section 7 shall be reduced,
but to not less than zero, by the amount of any payment pursuant to such
Participant’s severance agreement that is determined or calculated with respect
to payments received or to be received under this Plan or any predecessor or
successor thereof.
8. Amendments and Termination
     The Plan may be amended at any time by the Board of Directors and any such
amendment shall be effective as of commencement of the fiscal year during which
the Plan is amended, regardless of the date of the amendment, unless otherwise
stated by the Board of Directors. The Plan may be terminated at any time by the
Board of Directors and termination will be effective as of the commencement of
the fiscal year in which such action to terminate the Plan is taken. The Plan
will terminate, and no further awards may be made hereunder, on November 11,
2010. Any awards granted prior to November 11, 2010 that have not yet been paid
as of that date will continue to remain outstanding and will be payable in
accordance with and to the extent provided in the Plan and the applicable grant
agreements or programs. Notwithstanding the foregoing, no amendment or
termination following a Change of Control may in any way decrease or eliminate a
payment due pursuant to Section 7.
9. Overall Limitation upon Payments under Plan to Senior Executive Participants
     Notwithstanding any other provision in the Plan to the contrary, in no
event shall any Senior Executive Participant be entitled to a bonus amount for
any fiscal year in excess of $10 million.
10. Prior Plan
     As of its effective date, May 14, 2008, this Plan shall supersede the
Current Plan. No further awards will be granted under the Current Plan following
such date, but any awards granted under the Current Plan prior to May 14, 2008
that have not yet been paid as of that date will continue to remain outstanding
and will be payable in accordance with and to the extent provided in the Current
Plan and the applicable grant agreements or programs.

 